Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 1 of 52 PageID #: 3047


                                                                               1


   1                        UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK
   2
       - - - - - - - - - - - - - - X
   3
       UNITED STATES OF AMERICA,        :     15-CR-381(RJD)
   4
                   Plaintiff,           :
   5                                          United States Courthouse
               -against-                :     Brooklyn, New York
   6
       VITALY KORCHEVSKY and            :
   7   VLADISLAV KHALUPSKY,                   May 31, 2018
                                              2:30 p.m.
   8               Defendants.          :

   9   - - - - - - - - - - - - - - X

  10                      TRANSCRIPT OF STATUS CONFERENCE
                      BEFORE THE HONORABLE RAYMOND J. DEARIE
  11                   SENIOR UNITED STATES DISTRICT JUDGE.

  12   APPEARANCES:

  13   For the Government:              RICHARD P. DONOGHUE
                                        United States Attorney
  14                                    BY: RICHARD M. TUCKER
                                            JULIA NESTOR
  15                                        DAVID N. GOPSTEIN
                                        Assistant United States Attorneys
  16                                    271 Cadman Plaza East
                                        Brooklyn, New York
  17

  18   For Deft. Korchevsky:            STEVEN G. BRILL, ESQ.
                                        JAMES L. HEALY, ESQ.
  19

  20   For Deft. Khalupsky:             MILDRED M. WHELAN, ESQ.
                                        LaKEYTRIA W. FELDER, ESQ.
  21

  22   Court Reporter:                  Charleane M. Heading
                                        225 Cadman Plaza East
  23                                    Brooklyn, New York
                                        (718) 613-2643
  24
       Proceedings recorded by mechanical stenography, transcript
  25   produced by computer-aided transcription.



                      CMH       OCR     RMR       CRR        FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 2 of 52 PageID #: 3048


                                                                                  2


   1               THE CLERK:    We are on this afternoon for a status

   2   conference.    This is USA versus Vitaly Korchevsky and USA

   3   versus --

   4               You are going to have to help me with the

   5   pronunciation of your first name.

   6               DEFENDANT KHALUPSKY:        Vladislav.

   7               THE CLERK:    -- Khalupsky.     Thank you.      15-CRIM-381.

   8   We're on Superseder 1.

   9               Can I ask the attorneys please to note their

  10   appearance beginning with counsel for government.

  11               MR. TUCKER:    Good afternoon, Your Honor.        Rich

  12   Tucker, Julia Nestor and David Gopstein for the United States.

  13               MS. NESTOR:    Good afternoon, Your Honor.

  14               MR. GOPSTEIN:      Good afternoon.

  15               THE COURT:    Good Afternoon.

  16               MR. BRILL:    Judge, good afternoon.      Sullivan & Brill

  17   by Steven Brill and James Healy for Vitaly Korchevsky.              How

  18   are you.

  19               MR. HEALY:    Good afternoon.

  20               THE COURT:    Good afternoon.

  21               MS. WHALEN:    Good afternoon, Your Honor.        The

  22   Federal Defenders of New York by Mildred Whalen and LaKeytria

  23   Felder for Mr. Khalupsky and we have the Russian interpreter

  24   joining us on standby.

  25               THE COURT:    Thank you so much.      Welcome all.



                      CMH       OCR      RMR       CRR      FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 3 of 52 PageID #: 3049


                                                                               3


   1               I hardly know where to begin.        Actually, I do know

   2   where to begin.      I was a little put out, frankly, by the

   3   complaints that I did not entertain the request for a

   4   questionnaire, a request I would have readily granted had it

   5   been made in a more timely fashion because I am sure you all

   6   as experienced lawyers know the use of questionnaires requires

   7   a separate dedicated panel and there just was not sufficient

   8   time to do what has to be done by the jury people.           We asked

   9   them many times to arrange that.        So that was the only reason

  10   why a questionnaire was not viable.

  11               That said, I have ordered at least a double panel so

  12   we are not going to hopefully have a false start at it.            Right

  13   now, I am hoping to be able to select the jury myself.           That

  14   said, we would like probably at least begin the process,

  15   because with the size of the panel, we will not be able to fit

  16   here, in the ceremonial courtroom.        At some point, we will at

  17   least reduce the number of prospective jurors to a point where

  18   we can, at a break, conveniently reunite here.

  19               I will expand my usual inquiry of the jurors, the

  20   voir dire, to cover many of the subjects that seem to be of

  21   concern to the defense as are reflected in a letter, I

  22   believe, Ms. Whalen, you sent to me.        I have so many letters

  23   and so many submissions that it is hard to keep them all

  24   separated, but I have at least one letter reflecting a request

  25   for specific areas of inquiry and for the most part, I will



                      CMH      OCR      RMR       CRR      FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 4 of 52 PageID #: 3050


                                                                                4


   1   get into that with the prospective jurors.

   2               I can tell you that we will not open day one.           We

   3   will open the morning of day two so that you can plan

   4   accordingly.    If I am unable to select the jury myself, rest

   5   assured I have Judge Reyes standing by and he will be duly

   6   instructed to cover the areas that I am comfortable addressing

   7   during the examination of prospective jurors.

   8               You know this is very helpful to me.        I do not mean

   9   to suggest otherwise.      But as you know, some of these calls

  10   are discretionary of an evidentiary nature and as much as I

  11   would like to give you a bright line today, I am not going to

  12   do that.    I do not think it would be responsible for me to do

  13   that.   I will identify, as we go through these, the areas

  14   where I have some concerns and give you my thinking on it and,

  15   to some extent, give you a flat out ruling on it.

  16               One side is worried about the case getting into the,

  17   I hate to use the terminology that has become lately popular

  18   lately, but the dark area of internet hacking and Russians and

  19   all of that business and so forth and so on.          That is not

  20   going to happen.     The allegation is here that certain people

  21   were able to access these computers, they happened to be

  22   Russian and that is probably about as far as it is going to

  23   go.   On the other side, the government is concerned that we're

  24   going to have "This is your life" for Mr. Korchevsky and we

  25   are going to recite, ad nauseam -- I shouldn't say "ad



                      CMH      OCR      RMR       CRR      FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 5 of 52 PageID #: 3051


                                                                                 5


   1   nauseam" -- at great length Mr. Korchevsky's virtues, so forth

   2   and so on.    That is not going to happen either.          On the other

   3   hand, his character may very well be put in issue.           If he

   4   chooses to testify, certainly his credibility is an issue.

   5                So, these are two areas where I know you are

   6   battling back and forth.      I cannot say anything more about it

   7   today other than I think I am sensitive to the concerns that

   8   the defense has raised and I am certainly going to keep the

   9   government on the short leash when it comes to some of these

  10   other areas.

  11                That is my opening statement.       Before I get into

  12   some of the specifics, I want to give you an opportunity to

  13   speak up.

  14                We will turn first to the government.         Is there

  15   anything you want to speak to specifically before we get into

  16   some of these motions?

  17                MR. TUCKER:   No, Your Honor, only to say that we

  18   will, as we offered before, work with defense counsel to try

  19   to at least provide some points of agreement on proposed

  20   voir dire to make the Court's job slightly easier in that

  21   respect.

  22                Also, the government understands the Court's

  23   admonishment about straying into areas that are not

  24   appropriate in terms of the activities overseas.           Obviously,

  25   the government has a case to prove here and that involves



                      CMH      OCR      RMR       CRR      FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 6 of 52 PageID #: 3052


                                                                               6


   1   criminal actors in the Ukraine and elsewhere, but we have no

   2   intention nor does the evidence take us there into other

   3   topics that are, to say, politically sensitive but totally

   4   irrelevant.    So we'll be -- we are already scrutinizing our

   5   case and we will be editing where appropriate so we're

   6   sensitive to that point as well.

   7               THE COURT:    One other area before I turn to

   8   Mr. Brill and Ms. Whalen and their colleagues.

   9               Of course we have the complication of the 4th of

  10   July and what to do about it.       I can tell the jurors up front

  11   what to expect, hopefully, project the length of the trial,

  12   give them a realistic sense of how long it will take and also,

  13   to the extent I am able to, and I invite your input here, what

  14   I am going to do about the 4th of July, other than take it

  15   off.   The obvious suggestion would be, well, it falls on a

  16   Wednesday, the worst possible day for these arrangements, so

  17   maybe we take the two days after it off.         I am not comfortable

  18   with those lengthy breaks.       People who have plans for the 4th

  19   of July or on holiday for the 4th of July week, we're not

  20   going to sit them in any event.

  21               So my current thinking, and you needn't respond now

  22   but let me know your thoughts, is perhaps we will take the 4th

  23   of July off, perhaps what I call a short day which I do sit

  24   from time to time which is we work through lunch, we break at

  25   about 2:00 and call it a day.       Maybe I could do that on



                      CMH       OCR     RMR       CRR      FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 7 of 52 PageID #: 3053


                                                                               7


   1   Tuesday and start a little later on Thursday.          I invite your

   2   input.   It is something I want to be able to be somewhat more

   3   specific with the jurors when it comes time to select them.

   4                MR. TUCKER:    From the government's perspective, that

   5   sounds fine, Judge.       Just two sort of data points to provide

   6   the Court.

   7                Of course much depends on what the defense pursues

   8   in terms of a defense strategy and cross-examination, rightly

   9   so.   The government's efforts to edit its case have led us to

  10   conclude about based upon what we know about how Your Honor

  11   runs a trial, I think there's a good chance we can be done

  12   with our case in chief in less than three weeks and we have

  13   three weeks between the commencement of trial and that 4th of

  14   July week.    So I would propose -- I think it's a good idea to

  15   not take jurors who can't do the 4th of July week, I think

  16   that that's probably a barrier to entry for them, but -- I

  17   guess what I'm getting at is maybe that problem will never

  18   really form up because there is a nontrivial chance we could

  19   be more or less done before the holiday.

  20                THE COURT:    Fair enough.   And on the other side of

  21   that coin, there is a nontrivial chance that we could be in an

  22   acute stage of the trial at that point where I am loathe to

  23   take other than minimal time off in the middle of summations,

  24   let alone deliberations, et cetera, et cetera.

  25                I'm going to figure out a way to speak to the jurors



                      CMH        OCR    RMR       CRR      FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 8 of 52 PageID #: 3054


                                                                               8


   1   that will not commit me to too much of a specific course of

   2   action but we have to let them know.

   3               Are you suggesting that I still stick to my four to

   4   six week estimate in terms of the jurors?

   5               MR. TUCKER:    Your Honor, the anxiety that the

   6   government always has about erring on the side of caution is

   7   that it will create the appearance that something went wrong

   8   if we're faster than expected.         So I think what we would say

   9   is around four weeks is what we would predict.          That way, if

  10   we finish in three, nobody gets the idea that we didn't do

  11   something that we had planned on doing.

  12               THE COURT:    In all my years, I never even thought of

  13   that.

  14               MR. TUCKER:    I'm a worrier, Judge.

  15               THE COURT:    So am I.     I will give it some thought.

  16   I will figure out a way to say it.        I just do not want to

  17   create a false hope in the jurors and then I have disgruntled

  18   jurors.   That is in nobody's interest to have disgruntled,

  19   impatient jurors.

  20               MR. TUCKER:    Agreed, Your Honor.

  21               THE COURT:    Mr. Brill, you are chomping at the bit.

  22               MR. BRILL:    No.   Just with respect to scheduling,

  23   even if the government's now estimate becomes reality which is

  24   a three week area, I mean, my math puts us right at the heels

  25   of July 4th and, certainly, as Your Honor can see, just at



                      CMH       OCR     RMR       CRR      FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 9 of 52 PageID #: 3055


                                                                                9


   1   least with respect to our expert exchanges, potential

   2   character evidence, we are going to put on some sort of case,

   3   obviously not committing to anything at this point.           So I see

   4   us going through the holidays is what I'm saying in my best

   5   guess.    In terms of our case, just to give to the Court and

   6   everybody an understanding, you know, we certainly would seek

   7   to present our case in a week or less.

   8                THE COURT:    Okay.   You too will edit down as the

   9   government claims it is in the process of doing.            I am being

  10   facetious.

  11                Ms. Whalen, anything you want to add on this so far?

  12                MS. WHALEN:    Your Honor, I can't remember who sent

  13   out the ECF bounce about the voir dire requests being due on

  14   June 6th.    I just wanted to confirm that.        If it came from

  15   Magistrate Reyes, are you still sticking to that date or do

  16   you want us to send general requests earlier than that?

  17                THE COURT:    No later than the 6th.      I am sitting in

  18   another court the week before.           I will be in touch with

  19   chambers but the sooner, the better.

  20                MS. WHALEN:    I think we'll be able to get them to

  21   you sooner rather than later the more difficult questions

  22   included in the questionnaire.

  23                I do want to apologize.        I didn't realize you needed

  24   a special panel for the questionnaire so please ignore my

  25   lament.



                      CMH        OCR      RMR       CRR     FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 10 of 52 PageID #: 3056


                                                                              10


   1                 THE COURT:    Complaints.

   2                 MS. WHALEN:    I would call it a lament, not a

   3   complaint.

   4                 THE COURT:    It's all right.

   5                 MS. WHALEN:    And then with respect to jury

   6   selection, Your Honor, we had asked for an additional two

   7   peremptory challenges.           I think that was more because we were

   8   concerned about what might come up given the length of the

   9   trial and then also just our general concerns about how

  10   Russian, how the current news might figure into the jury

  11   selection and so that's why we were just asking for one

  12   additional peremptory challenge to be exercised independently

  13   by each defendant.

  14                 THE COURT:    That I can give you a ruling on today:

  15   No.   Okay?    I do not see the reason for it.       I do not see the

  16   basis for it.     I understand your concerns.       I am going to do

  17   the best I can to address the process of jury selection and I

  18   think, frankly, if I was a little bit -- I will be candid.             I

  19   understand the position you are in.          I was a little bit

  20   surprised because, on the one hand, you clearly want to

  21   deemphasize certain aspects of the case and yet, on the other

  22   hand, those questions did anything but, but I understand you

  23   have to have it put to the jury in substance.          I understand

  24   but we'll have 10 and 6 in the ordinary course.

  25                 All right.    Let me at least frame the discussion for



                       CMH        OCR       RMR     CRR     FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 11 of 52 PageID #: 3057


                                                                               11


   1   the balance of the afternoon however long it takes:           My

   2   reaction and to some extent, my rulings, and if I missed any

   3   one of these many applications, you will not hesitate to let

   4   me know.

   5               I will tell you my one area, again, of concern, my

   6   one area of real concern here, and I am somewhat dealing in

   7   the dark because I have your respective characterizations of

   8   expert opinions, but my one area of real concern here is in

   9   the quality and the adequacy of the expert submissions.            I do

  10   not want to be, no judge wants to be in the position in a

  11   criminal case, in particular, of precluding evidence.            So a

  12   word to the wise.      Some of these opinions at least as

  13   presented or as characterized seem a little white bread to me,

  14   general and generic, and do not really address what I think is

  15   anticipated clearly in the rule.        That is not a ruling because

  16   there is a lot for me to cover here and I have not really had

  17   a chance to literally digest line for line what it is that is

  18   being, that is presented so far in the submissions, but having

  19   done it a couple of times, I do have some real concerns.

  20   Perhaps I can amplify it as I go on.

  21               All right.    There is a request for two panels which

  22   I have granted and which I have ordered.          It will be two

  23   dedicated panels solely for our use at least until we

  24   discharge any of those jurors.

  25               There is a joint motion by both defendants to



                      CMH       OCR      RMR      CRR       FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 12 of 52 PageID #: 3058


                                                                              12


   1   preclude the government from using certain terms reflected in

   2   their indictment.      I, frankly, don't find these terms

   3   particularly exciting, much less prejudicial.          Indeed, one

   4   side or the other uses them in the voir dire requests such as

   5   "hacking."    I mean, that has become pretty much commonplace in

   6   our jargon today and I have no doubt ultimately that two hours

   7   into this proceeding, we are going to be talking about

   8   hacking, targeting victims, targeted attacks, Russian hackers.

   9   I mean, they do not concern me and I am not going to direct

  10   that they be deleted or expunged from anything.

  11                MR. BRILL:    Can we jump in?    I'm sorry.    I didn't

  12   mean to interrupt but do you want us to jump in or do you want

  13   to just lay out --

  14                THE COURT:    Go ahead.

  15                MR. BRILL:    I didn't know how Your Honor wanted to

  16   do it.

  17                THE COURT:    I am here to please.

  18                MR. BRILL:    I guess just with respect to

  19   Your Honor's statement regarding the terms, just pick one of

  20   the ones that we did highlight which was "Newswire victims."

  21   It seems to me that the word "victim" is a word that's often

  22   used in cases even unlike these and I know it seems to me to

  23   be fundamental that there's usually an objection to that and I

  24   would hope that some courts try to stay away from that only

  25   because it's conclusory, basically, and it's also, it's an



                      CMH        OCR     RMR      CRR       FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 13 of 52 PageID #: 3059


                                                                                 13


   1   inflammatory word.      You react that way when you hear that

   2   someone's a victim.

   3               So, I guess really what I'm saying is I'm asking the

   4   Court a question which is that is it your ruling that you

   5   would permit the government to use that term?

   6               THE COURT:    Yes, I would, and I do not think this

   7   trial is going to be about whether or not we have victims in

   8   this case or whether these news services have been victimized.

   9   I don't think anybody is going to dispute that.             That is not

  10   what the case is about.

  11               MR. BRILL:    Well, we certainly don't dispute that

  12   there could have been some intrusion on their computers.

  13               THE COURT:    That's the word you want admitted.

  14               MR. BRILL:    But my question is are they going to be

  15   called victims by Your Honor and by the government.

  16               THE COURT:    I am not going to call them anything,

  17   but I don't find offensive the use of the word "victim."            I

  18   think it is an accusation.       I don't engage in that language

  19   except to the extent if I am reading from the indictment.

  20               MR. BRILL:    Well, yes, that's part of our objection.

  21               THE COURT:    Well, I understand your objection and I

  22   simply disagree with great respect.

  23               There is a motion to preclude this Business Wire

  24   business, Business Wire business on the grounds that it does

  25   not reflect the specific charge, it is not specifically



                      CMH       OCR      RMR      CRR       FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 14 of 52 PageID #: 3060


                                                                              14


   1   charged in the substantive counts in the indictment, although

   2   it is certainly referenced in the indictment and as far as I

   3   can see, part of the conspiracy, certain proof of the

   4   existence of the conspiracy.        So my inclination there is to

   5   deny that application as well.

   6               Brady and Giglio.     I mean, these cases are

   7   unprecedented as far as there has been such an exchange of

   8   information.     One of the government's letters took me a half a

   9   day to read.     Do we have any problems with Brady and Giglio?

  10               MS. WHALEN:    Your Honor, in terms of Giglio, we have

  11   an indication that we may have a problem given the

  12   government's submission of the 29th requesting that we be

  13   precluded from cross-examining Arkadiy Dubovoy, Igor Dubovoy

  14   and Leonid Momotok about an action that's pending in Latvia.

  15               THE COURT:    Latvia, yes.

  16               MS. WHALEN:    Yes, and while I understand the

  17   government's argument that it is not a, I don't know what the

  18   equivalent phrase would be, indicted, if it's not an indicted

  19   matter.

  20               THE COURT:    It is an allegation.      There has been an

  21   allegation.

  22               MS. WHALEN:    It's a serious allegation, and given

  23   the attachments, it's an allegation that's been referred for

  24   prosecution.     I don't know if the Court has had an opportunity

  25   to review the attachment, but it --



                      CMH       OCR      RMR      CRR       FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 15 of 52 PageID #: 3061


                                                                                 15


   1               THE COURT:    I looked at it.

   2               MS. WHALEN:    So it sets forth a serious allegation

   3   on the part of Mr. Dubovoy.       I didn't see a reference to,

   4   rather, a reference to, I'm sorry, Igor Dubovoy as opposed to

   5   Arkadiy Dubovoy and Leonid Momotok.

   6               I guess our concern is the government is

   7   characterizing this as not relevant to the case whereas Leonid

   8   Momotok was charged in the underlying indictment, not the

   9   superseding indictment, but he was charged in this indictment

  10   as being part of a money laundering conspiracy.             Both Arkadiy

  11   and Igor Dubovoy were charged in the District of New Jersey

  12   with an underlying money laundering conspiracy.             This act to

  13   buy the hotel took place I think it is in 2013 and they

  14   allege, I mean their position is, oh, we lost $100,000, but

  15   Your Honor, I think the $100,000 is probably proceeds from the

  16   instant offense which I think makes it relevant to this case.

  17               THE COURT:    What is your request?

  18               MS. WHALEN:    Our request is that we should be

  19   permitted to cross-examine on this.

  20               THE COURT:    I was asking about Brady material.

  21               MS. WHALEN:    In terms of Giglio.      I guess what my

  22   request is that we see this clearly, as Judge Korman informed

  23   me, it's called "Jiglio" material.         I started to laugh too and

  24   then he stared me down and he said, "I argued that case."

  25               THE COURT:    Yes.



                      CMH       OCR      RMR      CRR       FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 16 of 52 PageID #: 3062


                                                                              16


   1               MS. WHALEN:    So Giglio material, Your Honor, I think

   2   it clearly falls upon within Giglio material and we have

   3   secondary concerns about it because the government has

   4   received a letter from the government of Latvia.            We don't

   5   know whether -- and that letter was dated in I believe

   6   December of 2017.      There were additional documents attached at

   7   the end showing that the case had been referred for a

   8   prosecution and that letter was dated January 2018.

   9               So there could be issues of whether the government

  10   has asked the government of Latvia to hold off on an

  11   extradition, that they may have asked for other consideration

  12   to be shown to Igor, and that would be relevant to us to

  13   cross-examine on because that would be evidence of why Igor,

  14   Mr. Dubovoy, would have a desire to shade his testimony to

  15   help the government.      It would be a benefit that was offered

  16   to him along with the cooperation agreement and so we think

  17   that there needs to be additional disclosure about this

  18   specific incident and that we should be allowed to question

  19   these witnesses and if there are other, if there's other

  20   evidence like this, it should be brought to our attention as a

  21   Giglio discussion.

  22               THE COURT:    Let's keep in mind that we have two

  23   issues.

  24               On the Giglio side -- that case arose out of the

  25   Eastern District of New York.        I think I know how to pronounce



                      CMH       OCR      RMR      CRR       FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 17 of 52 PageID #: 3063


                                                                               17


   1   it notwithstanding Judge Korman's erroneous pronunciation.              On

   2   the Giglio side, yes, you should have what the government has

   3   by all means and, certainly, if the government has intervened

   4   on behalf of any witness to a foreign government to withhold

   5   extradition or anything of the sort, I hope I do not have to

   6   tell these Assistants that has to be disclosed to you.

   7               On the issue of whether or not you cross-examine on

   8   it, that is one of the issues I was going to get to.            It is

   9   open in my mind because I am not quite sure I know enough

  10   about it right now.      Chances are, if you are permitted, you

  11   would be bound by the witnesses' answers.

  12               MS. WHALEN:    Understood.

  13               THE COURT:    These are after all accusations and that

  14   is my view it.

  15               MS. WHALEN:    Okay.    And we would just, because the

  16   allegations are manipulations of bank accounts and possible

  17   false statements, we think they clearly go to credibility and

  18   we would like to cross-examine on them and we understand that

  19   we may be stopped by the witness' answer or bound by the

  20   witness' answer.

  21               THE COURT:    You know, I am essentially on your side

  22   here, but because they involve bank records, they, therefore,

  23   involve credibility?      I am not following this.

  24               MS. WHALEN:    Well, Your Honor, one of the

  25   allegations -- I'm sorry.       The pages aren't numbered but I'll



                      CMH       OCR       RMR     CRR       FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 18 of 52 PageID #: 3064


                                                                              18


   1   refer to it.

   2               In one of the allegations, Mr. Igor Dubovoy is

   3   alleged to have caused money to be transferred from one bank

   4   account back to another bank account, both bank accounts under

   5   his control, in an effort to show that monies had been paid

   6   over to the shareholder or the purported shareholder for this

   7   hotel to show that this was an exchange of money or debt or a

   8   loan for the shares.      I think that given a fraudulent

   9   transfer, that clearly goes to credibility and we should be

  10   allowed to cross-examine on that.

  11               THE COURT:    Well, either it is a fraudulent transfer

  12   or if the evidence available suggests by inference it may be a

  13   fraudulent transfer, I will likely agree with you.

  14               MS. WHALEN:    And then there's another issue -- we

  15   can detail them for the Court, but there's another issue as to

  16   Mr. Dubovoy signing a false document about the transfer of

  17   shares in this company that --

  18               THE COURT:    It is a credibility issue obviously.

  19               MS. WHALEN:    Yes.   So I think with respect to this,

  20   we can present the Court with a list of the issues that we

  21   think are relevant for cross-examination in the specific case

  22   but, again, if there's been any kind of assistance in terms of

  23   delay of extradition or delay of requiring Mr. Dubovoy to be

  24   in court in Latvia, we think we should be told about that so

  25   that we can make that argument as well.



                      CMH       OCR      RMR      CRR       FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 19 of 52 PageID #: 3065


                                                                                19


   1               THE COURT:    I agree.

   2               MR. BRILL:    We join in our co-counsel's argument.

   3               THE COURT:    Yes.   And, of course, the government

   4   agrees as well?

   5               MR. TUCKER:    We also agree there has been no such

   6   effort.

   7               THE COURT:    To your knowledge.

   8               MR. TUCKER:    To our knowledge.

   9               Look, Your Honor's point is well taken.         We -- the

  10   reason that we're having this argument now is that because the

  11   government disclosed this information and made a motion.            We

  12   understand our Giglio obligation and where it's a close call,

  13   we're going to move and where it's not, we'll make

  14   disclosures.

  15               Just for the record, this particular incident was

  16   summarized in reporting that was disclosed to the defense well

  17   in advance of the letter that we filed earlier this week.            He

  18   talked about it in his first proffer.         So we understand our

  19   obligations.     Nobody wants the trial to go slowly.        We will

  20   continue to make timely disclosures as best we can.

  21               THE COURT:    All right.    Moving right along, the

  22   government represents there will be no 404(b).           I believe that

  23   there is a slight bone of contention, but we will get to it in

  24   a different context in a moment.

  25               They have no intention of going into Mr. Khalupsky's



                      CMH       OCR      RMR      CRR       FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 20 of 52 PageID #: 3066


                                                                              20


   1   contesting extradition.        So that is out.

   2               Venue, you have made your record.        It may or may not

   3   be a serious issue in the case.          I have read the government's

   4   response.    It is matter of fact, it is ultimately a matter for

   5   the jury.    I'm not going to dismiss it now on the basis,

   6   dismiss those two counts now on that basis.

   7               MS. FELDER:    Your Honor, if I may?

   8               THE COURT:    Yes.

   9               MS. FELDER:    I have asked the government for

  10   additional Rule 16 disclosures regarding venue.

  11               THE COURT:    Regarding?

  12               MS. FELDER:    Venue.    In its last letter, it

  13   indicated there is a data center in Brooklyn that was

  14   responsible for clearing certain securities transactions.

  15               THE COURT:    Right.

  16               MS. FELDER:    I have asked that any additional

  17   documents are disclosed, any Rule 16 or other documents in my

  18   response to their claim, so we have an opportunity to review

  19   that to see if that's actually substantial.          Given the nature

  20   of that particular company, there are subsidiaries, one

  21   located in New York City that is also responsible for clearing

  22   securities.     So I would like an opportunity to review whatever

  23   evidence that they intend to submit as their obligation to

  24   disclose under Rule 16.

  25               THE COURT:    All right.



                      CMH       OCR       RMR      CRR      FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 21 of 52 PageID #: 3067


                                                                               21


   1               MR. GOPSTEIN:      Your Honor, we will provide any

   2   additional evidence that we have that we're intending to rely

   3   on at trial including relating to this.

   4               MS. WHALEN:    Also, we haven't come across it in the

   5   discovery that has already been provided.           So if you have

   6   provided it, can you just give us the Bates number?           That

   7   would be helpful.

   8               MR. GOPSTEIN:      Sure.    For the record, we anticipate

   9   additional discovery with respect to venue and it should be

  10   coming shortly, but to the extent there's anything else, I'm

  11   happy to the point you to it.

  12               MS. FELDER:    Thank you.

  13               MS. WHALEN:    Thank you.

  14               THE COURT:    There is another issue that I think -- I

  15   certainly understand what layering is.            I'm certainly not

  16   ready to rule now whether or not that, the government's

  17   proposed evidence concerning the parties' layering their

  18   transactions to affect the price, whether or not it comes in

  19   certainly suggests something about the relationship of the

  20   parties, but I'm not there yet.

  21               MR. HEALY:    Your Honor, if I might, respectfully,

  22   Your Honor said the parties layering their transactions.

  23   There's no accusation that anyone engaged in layering.            In

  24   fact, there's a forwarded e-mail is what it is.

  25               THE COURT:    I understand.     I understand.     They're



                      CMH       OCR      RMR       CRR       FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 22 of 52 PageID #: 3068


                                                                              22


   1   interesting e-mails but I'm not quite there yet.

   2                There's an application, I think --

   3                MR. TUCKER:    I apologize, Your Honor.        I don't mean

   4   to interrupt.     Just on that last point, the way I would see

   5   this going then is as we approach the moment when the

   6   government would propose to introduce that evidence, we'll

   7   raise it the night before so as not to waste the jury's time.

   8   Is that how Your Honor wants to proceed?

   9                THE COURT:    That is the way I like to do it.

  10                MR. TUCKER:    Sounds good.    Thank you, Your Honor.

  11                THE COURT:    There is an application by Mr. Khalupsky

  12   to suppress statements that he made to the government that he

  13   was interested in providing certain details.

  14                I honestly don't understand the nature of that

  15   objection.

  16                MS. WHALEN:    I guess Your Honor what I'm concerned

  17   about is that it's going to lead the government or it's going

  18   to lead the jury to speculate about what he would or would not

  19   have said.    We have no objection to what he said about when in

  20   that incident we don't have a problem with this but saying,

  21   "Oh, and I can tell you more," and then having no further

  22   information, I mean, I think I will honor the Court's

  23   admonishment or instruction to the jury that they're only to

  24   consider evidence that's actually been presented, but this is

  25   the problem with this statement, the statement, "Oh, I can



                      CMH        OCR     RMR      CRR       FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 23 of 52 PageID #: 3069


                                                                              23


   1   tell you more" and then no evidence of that more being

   2   admitted.

   3               I think, you know, he might have been able to tell

   4   them more but he remained silent.        I mean, if he testifies at

   5   the trial, clearly, it would be an area for cross-examination,

   6   but I'm just not -- I think that it does impinge on his right

   7   to remain silent if the government is allowed to present it on

   8   their direct case.      We have no basis to object to the actual

   9   statements of information that he gives.          It's just our

  10   concern that "I could tell you more," that may have been true

  11   and he may have chosen to remain silent and everyone has to

  12   respect that right.

  13               MR. GOPSTEIN:      Your Honor, I think there's no

  14   dispute that the statement was lawfully obtained.           There's no

  15   dispute that it is highly relevant to his knowledge, both of

  16   the crimes with which he's charged and his co-conspirators,

  17   and there's no dispute that this statement will be offered in

  18   a complete fashion.      I don't think there is any basis to

  19   preclude the statement.

  20               THE COURT:    I don't think Ms. Whalen is disputing

  21   any of that.     It is the coda, it is the phrase, "And I can

  22   tell you more."      Why do you need it?

  23               MR. GOPSTEIN:      It goes to his knowledge.     He has

  24   knowledge about this case.       He has knowledge about his

  25   conspirators.



                      CMH       OCR      RMR      CRR       FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 24 of 52 PageID #: 3070


                                                                              24


   1               THE COURT:    Let me think about that.       I may not have

   2   focused on that specific aspect, that particular phrase, and I

   3   will do just that.

   4               Okay.    Moving along, Mr. Khalupsky continues to

   5   challenge the admissibility of co-conspirator statements.            We

   6   all know where we come out on that.         The government has to

   7   satisfy the Geaney standard.        They can do it prospectively in

   8   the hopes that I agree with them, but I am not going to

   9   conduct a hearing in advance of trial or in advance of the

  10   testimony of the witnesses.       I take the government's

  11   representations seriously.       I do not want a disruption in the

  12   trial.

  13               There is another one here.

  14               MS. FELDER:    Your Honor, if I may, on that issue,

  15   the government -- I believe the response focused on whether or

  16   not there was a conspiracy.       Mr. Khalupsky raised a concern

  17   that the statements were not in furtherance of a conspiracy.

  18   None of the statements that were highlighted went toward any

  19   of the goals or advanced the goals of the conspiracy at all

  20   and I think it fails on that part of the test.

  21               THE COURT:    Well, you know, I do not have the

  22   statements themselves specifically but they have to satisfy

  23   me, A, there was a conspiracy, B, that the speaker was or

  24   acted on behalf of the member of the conspiracy and, C, the

  25   statements were, as you said, in furtherance of that



                      CMH       OCR      RMR      CRR       FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 25 of 52 PageID #: 3071


                                                                                 25


   1   conspiracy.     You have to satisfy me before I formally admit

   2   them into evidence.      That's all I can tell you.         I agree with

   3   you.   I agree with what you say.       We deal with these all the

   4   time in conspiracy cases and the government proceeds at its

   5   peril if they tell me subject to connection, that they are

   6   going to be able to satisfy, meet the somewhat, somewhat

   7   relaxed but nevertheless serious threshold of Geaney.            That's

   8   my view of it.

   9               Mr. Khalupsky asks that the government identify when

  10   the exhibits come in, if they pertain to only one defendant

  11   and not the other defendant and that I stand up in somewhat

  12   ceremonial fashion and announce to the crowded courtroom and

  13   the jurors that this only relates to defendant A and not to

  14   defendant B.

  15               I have two things to say about that.         If I were

  16   defendant A, I would be upset with that.          My second thing is

  17   that's your job.     On rare occasion, I will grant you, on rare

  18   occasion, something comes in, that they will be of such

  19   potential significance or prejudice, that it justifies that

  20   kind of modest interruption by the court.          I don't know that

  21   we are going to have such an occasion in this case, I would

  22   doubt it, but if it happens, you will make your application.

  23   Beyond that, that is all on that.

  24               Okay.    Expert testimony.     It is troubling.      I read

  25   the rule you all are familiar with.         I read the



                      CMH       OCR      RMR      CRR       FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 26 of 52 PageID #: 3072


                                                                              26


   1   characterizations and the summaries.         They do not appear to

   2   give enough by way of opinions and methodology, specific

   3   opinions.    They are not going to discuss the reasonableness of

   4   trades and so forth and so on.          That is a different matter.     I

   5   do not know that we will need any expert to opine on the

   6   reasonableness of trades and I am not sure it's relevant but I

   7   am not making a ruling there.        That is an open matter as far

   8   as I am concerned.

   9               I would urge you, both sides, to go back to your

  10   expert disclosures and amplify where you think appropriate

  11   because I have a rule to enforce and I will enforce it.            I

  12   don't want to cut your legs out from under you.

  13               MR. BRILL:    Judge, if I may on that point, you are

  14   being very diplomatic with respect to that.          I'm not really

  15   sure who, who you're referring to.         I'll certainly assume

  16   that -- I mean, we're certainly going to take Your Honor's

  17   words under advisement and do what you're saying with respect

  18   to our exchange, but --

  19               THE COURT:    Well, Dr. Mayer or Mr. Mayer, he is one

  20   such character.      They are pretty nondescript.      There's no meat

  21   to it.    There's no specifics.      And Katz gives no opinions.

  22               I mean, as long as you stick your chin out, I

  23   will -- you are not a loan.       I don't mean to suggest it is

  24   only you.

  25               MR. BRILL:    Understood.      And just with respect, at



                      CMH       OCR      RMR       CRR      FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 27 of 52 PageID #: 3073


                                                                              27


   1   least with respect to Mr. Mayer who's, who deals with the

   2   securities and trading aspect of the case, you know, I think a

   3   lot of his work which is, continues to evolve and he continues

   4   to consider, has to do with the information that we get from

   5   the government and that we give him in order to meet this rule

   6   and to provide a sufficient conclusion and opinion.

   7               One of our objections is the somewhat moving target

   8   of the crux of this case which is the trades that the

   9   government claims were illegal or accused or however you want

  10   to identify them.      It's very hard for anyone, especially an

  11   expert, to come to a conclusion when the database -- I say

  12   that with a small "D" -- the database keeps changing in terms

  13   of, well, now we're going to add ten more accused trades, we

  14   might take that one way, we didn't need that one, here's an

  15   additional, here's additional trades that we as a government

  16   are going to allege are accused.        So that has, in significant

  17   part, a lot to do with our expert's ability to draw a

  18   conclusion because of this, because of this moving target.

  19               To be more specific, if we get evidence from the

  20   government's expert that draws a conclusion and we get a slide

  21   from them which is somewhat of a PowerPoint drawing a

  22   conclusion and that slide or that conclusion is based on a

  23   subset of stocks or of trades, and then we give that to our

  24   expert and our expert looks at that and discusses it, maybe

  25   talks about how we can rebut that, you know, advises us and



                      CMH       OCR      RMR      CRR       FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 28 of 52 PageID #: 3074


                                                                               28


   1   educates us, and then in a month, we get additional slides and

   2   maybe even a modification of that slide that we presented to

   3   the expert which now changes the subset of stocks and changes,

   4   to some extent, the government's expert's opinion, then it's

   5   almost impossible and unfair.

   6               I mean, really, the ultimate thing here is that it's

   7   completely unfair, but it's almost impossible for our expert

   8   to be able to have a set target in order to give his proper

   9   conclusion.

  10               THE COURT:    So the monkey's on your back.

  11               MS. NESTOR:    Sure, Your Honor.

  12               The government has provided defense counsel a

  13   spreadsheet of all trades that it is considering in this case.

  14   The expert's actual exhibits that he's using, to the extent

  15   that they've changed over time, have been mostly us taking

  16   away an exhibit or providing an extra example from that

  17   database that we've provided to defense counsel.            They have

  18   the information.     They requested the information.        We provided

  19   them the information.

  20               So to the extent that they're concerned that we're

  21   highlighting certain things for the jury as opposed to other

  22   things, that's really the government's prerogative in how to

  23   prove their case, but the database itself hasn't changed,

  24   Your Honor.

  25               THE COURT:    Well, is the body of information that



                      CMH       OCR      RMR      CRR       FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 29 of 52 PageID #: 3075


                                                                              29


   1   the expert has available to him, in your perspective, is that

   2   changing?

   3               MS. NESTOR:    No.

   4               MR. BRILL:    Okay.   All right then.

   5               THE COURT:    Well, somebody asked for a final list of

   6   trades.

   7               MR. BRILL:    Well, you know what, Judge, I

   8   respectfully disagree with what the government is saying.            We

   9   tried to present the court with a chronology here that early

  10   on, last year, February and specifically of 2017, we asked for

  11   this very question, a list of the accused trades because as I

  12   presented to the court, it's, it is the crux of the case.

  13               You know, we are being charged with insider trading

  14   or trading on nonpublic information.         Certainly we must have

  15   the trades that make up that crime allegedly.          So we asked for

  16   that.    We did receive a spreadsheet which included

  17   approximately 750 trades, approximately, and to be frank, we

  18   were told that that is the universe, that is the universe of

  19   accused trades.      Frankly, we have, subsequent to that, have

  20   received additional exchanges where, you know, some have been

  21   added to that, some have been taken away, some were never

  22   included in that original spreadsheet but now are and so I

  23   don't -- I'm not sure what the government --

  24               THE COURT:    Excuse me.    When you say "some," you

  25   mean some trades?



                      CMH       OCR      RMR      CRR       FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 30 of 52 PageID #: 3076


                                                                              30


   1               MR. BRILL:    Yes.   Some trades that were not a part

   2   of that original spreadsheet that we were told were the

   3   accused trades.      Now, as we stand here today, we're dealing

   4   with other allegedly accused trades that were not part of that

   5   original exchange back in February of 2017.

   6               THE COURT:    You know what really confounds me here?

   7   I don't know if the word is "unprecedented."          There was a

   8   considerable exchange of information early on which you

   9   certainly didn't object to understandably.          The government has

  10   an ongoing obligation to update the information.            You

  11   certainly don't have any quarrel with that.          To the extent

  12   that it has disabled your expert because the body of

  13   information has changed in a material way, assuming that has

  14   happened, I understand what you are saying.

  15               Somebody has asked for the final list of trades.           Do

  16   we have the final list of trades?

  17               MR. TUCKER:    Yes, Your Honor.      It was among the

  18   exhibits disclosed on May 11th.

  19               THE COURT:    There is your final list of trades.

  20               MR. HEALY:    If I might, Your Honor, and I think that

  21   people aren't saying things that are exactly in opposition but

  22   I think that there's a point that's missed.          The government

  23   did give us a spreadsheet that had every trade that

  24   Mr. Korchevsky made, not even just during the course of the

  25   conspiracy, but going back even a year or so before that.            It



                      CMH       OCR      RMR      CRR       FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 31 of 52 PageID #: 3077


                                                                              31


   1   is well over a thousand, many over a thousand.

   2               The expert has given us slides that focus in on

   3   January '11 to May of '15 and in that, there's a number, there

   4   are often, 592 trades, 670.       A slide will say -- and those are

   5   the numbers that are change changing, 670 short-term

   6   round-trip trades.

   7               What we are asking for, frankly, again there's 600,

   8   don't hold me to it, what are those out of the thousand or

   9   more trades that you've told us exist which we know exist,

  10   which 670 are you referring to and there's two reasons we're

  11   asking.    One is so we can give a more precise disclosure to

  12   our expert because once he knows, okay, this is what their

  13   expert is saying are these 600 trades, he can do that and,

  14   secondly, Mr. Korchevsky has a right to know what he's accused

  15   of.   Yes, they gave us on May 11th a huge spreadsheet but

  16   they're not accusing all of those trades.

  17               THE COURT:    So I see you shaking your head yes and

  18   shaking your head no.

  19               MR. TUCKER:    So that we're all operating from the

  20   same body of vocabulary, I want to sort of lay out a few key

  21   points.

  22               Our expert, Dr. Canjels produced what we call a

  23   deck.    It's a PowerPoint presentation.         We provided the first

  24   version of that deck to defense counsel last summer which is

  25   well in advance of trial with the idea that we can help



                      CMH       OCR      RMR      CRR       FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 32 of 52 PageID #: 3078


                                                                                32


   1   counsel focus on the body of trades that was relevant.            Each

   2   slide of the deck includes a footnote which defines the

   3   relevant universe that would allow someone to work with the

   4   spreadsheets to reproduce the numbers.

   5               Rather than wasting the Court's time, I would

   6   propose that we work with counsel.         We can explain to them

   7   perhaps more precisely how to use the data we provided so they

   8   can back into some of the decks.         But the point here at the

   9   end of the day, right, Judge is that there is an a enormous,

  10   an enormous body of trades that the government will take the

  11   position at trial are suspicious and have indicia to suggest

  12   they're based on the stolen press releases.

  13               MR. BRILL:    I'm sorry.      So if that is the adjective

  14   "enormous," then how --

  15               MR. TUCKER:    I wasn't done.

  16               MR. BRILL:    -- do I go to my expert and say

  17   here's -- there's going to be an enormous amount of illegal

  18   trades that look suspicious.        Give me your expert opinion on

  19   why they're not suspicious.

  20               THE COURT:    The case is about trades made in a

  21   specific, fairly confined period of time relative to a certain

  22   release of public information.          Why is it so difficult then to

  23   focus it in on those trades?

  24               MR. BRILL:    Well, for one is, Your Honor, that are

  25   we to assume that every trade that is made within that



                      CMH       OCR      RMR       CRR      FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 33 of 52 PageID #: 3079


                                                                                33


   1   particular period of time is a suspicious trade?            I mean, is

   2   that what the government is saying?

   3               THE COURT:     I assume that question was asked a long

   4   time ago.

   5               MR. BRILL:     I mean, it may have been.        I didn't

   6   know -- I didn't think the answer is yes.

   7               THE COURT:     I think the answer is no.

   8               MR. TUCKER:     You are correct, Your Honor.

   9   Your Honor did this a few years ago when we were first before

  10   you.

  11               The point is simply this.       Trades that were made

  12   during a particular period of time between 2010 and 2015 where

  13   the initial position was taken by the defendant and his

  14   co-conspirators during the period between press release upload

  15   and press release distribution, that is the universe we're

  16   talking about.       We slice and dice it and focus on particular

  17   trades mostly to aid the jury, but that's the universe and

  18   that's not difficult to get to with the data we provided.

  19               And just to put a fine point on it, Judge, what we

  20   have provided defense counsel with, because in order to run

  21   that analysis, you need the upload data from the press

  22   release -- sorry, from the Newswire companies and you need the

  23   trading data from the different defendants and their

  24   co-conspirators and all of that came from different databases.

  25               THE COURT:     Good.



                      CMH       OCR       RMR     CRR       FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 34 of 52 PageID #: 3080


                                                                              34


   1               MR. TUCKER:    So what the government did, working

   2   with other regulatory authorities, was create a single

   3   database where all of that information was put together in a

   4   readily modifiable and manipulatable format and that

   5   information was provided to the defense and early iterations

   6   and final version of that document was disclosed on May 11th.

   7               MS. NESTOR:    In addition to that, Your Honor, all

   8   the underlying trades are also available to defense and were

   9   disclosed as an exhibit on May 11th so they have all the

  10   information that they need.

  11               MR. BRILL:    Your Honor, what we're left with then

  12   is -- essentially what the government has disclosed to us is

  13   we're not going to tell you what the specific trades are.

  14   We're going to tell you -- I mean, I guess I'm just trying to

  15   make clear as to what they're saying.

  16               Are they saying that all of the trades that were

  17   done within 2010 and 2015, during the time of what they call

  18   the window which is the upload time and submission of that

  19   press release time, is the government saying that their

  20   position is that those are all suspicious trades?

  21               THE COURT:    I cannot believe I am being asked this

  22   question, A, and I can't believe I'm being asked this question

  23   today.    The answer to the question is?

  24               MR. TUCKER:    Suspicious?     Yes.

  25               MR. BRILL:    Well, come on.     Your Honor, I mean, are



                      CMH       OCR      RMR      CRR       FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 35 of 52 PageID #: 3081


                                                                               35


   1   they accused -- are those trades going to be, in the

   2   government's case, the ones that they accuse Mr. Korchevsky

   3   trading on nonpublic information?        I mean, that's the charge.

   4               THE COURT:    Not an unreasonable question.

   5               MR. TUCKER:    Well, Judge, just two points.

   6               THE COURT:    You don't convict on smoke.       I don't

   7   have to tell that you.

   8               MR. TUCKER:    Absolutely not, Judge, and that's

   9   really the problem.      That's the nub here.      Right?   The first

  10   is the defendant is charged not only with substantive

  11   securities fraud but multiple conspiracies.          So we wouldn't

  12   actually need to flag a single trade in order to convict him

  13   of those crimes.     That said, we have identified numerous

  14   trades, many trades, because the defendant was a prolific

  15   trader, that have those indicia of suspiciousness.           The

  16   government has other evidence bearing on particularized trades

  17   in that body, in that universe.         So the government will take

  18   the position that those trades are suspicious and we will

  19   highlight specific trades from that body with additional

  20   evidence.

  21               THE COURT:    To prove that those specific trades

  22   were, in fact --

  23               MR. TUCKER:    Correct, Your Honor.

  24               THE COURT:    -- the execution of the conspiracy?

  25               MR. TUCKER:    Yes, Your Honor.



                      CMH       OCR      RMR      CRR       FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 36 of 52 PageID #: 3082


                                                                               36


   1               THE COURT:     And have you identified those trades?

   2               MR. TUCKER:     Your Honor, they can be identified

   3   using the spreadsheet.         The defendant was a prolific trader.

   4   He traded an enormous amount.

   5               THE COURT:     I understand.

   6               MR. TUCKER:     So in view of the fact that a lot of

   7   the trades he made were criminal trades doesn't place an

   8   additional burden on the government.         The spreadsheet is very

   9   simple to use.       If you filter based on trades made in the

  10   window during this period, you'll get your list.            It's one

  11   click, Judge.

  12               THE COURT:     Trades in the window.     So the trades in

  13   the window --

  14               MR. TUCKER:     During the time frame.

  15               THE COURT:     -- are the trades that you are going to

  16   prove?

  17               MR. TUCKER:     We will allege, Your Honor.

  18               MR. HEALY:     Your Honor, if I might.

  19               THE COURT:     You have alleged.     You will try to

  20   prove.    Go ahead.

  21               MR. HEALY:     They've talked about the deck that their

  22   expert, the spreadsheet that their experts provided.            There

  23   have been, I think, three different iterations on it and

  24   that's not objectionable in and of itself, but the

  25   footnotes -- and I was once told by a learned judge always



                      CMH       OCR       RMR     CRR       FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 37 of 52 PageID #: 3083


                                                                                 37


   1   know that the bad stuff are in the footnotes -- the footnotes

   2   changed.

   3                So, for example, one slide might say the universe

   4   here is not just in the window and not just a three-day

   5   turnaround time, but now it has to be on the same day the

   6   trade was made, on the same day as the upload because

   7   sometimes the uploads are outside the same day.             Some of the

   8   trades were made on earnings reports in the footnote.            You

   9   haven't heard a thing about that in the government's

  10   representation that all in-the-window trades are now going to

  11   be accused or allegedly suspicious trades.

  12                This whole conversation started with why hasn't the

  13   expert, your expert given more meat to his opinion because

  14   he's calling and saying, hey, I just noticed, for example, in

  15   2015, they gave us a spreadsheet in February that the

  16   government put ID numbers on the trade, 633, some of those

  17   trades were in two different accounts so they occupy one ID

  18   number.    In 2015, there was a subset of numbers that has now

  19   increased.    Now, they've had this information all along.          The

  20   indicia, whatever their expert has been using, suddenly has

  21   included trades that weren't included earlier.           So our expert

  22   is, like, well, I guess I have to rethink what I was thinking

  23   they were thinking in advising you and that's not fair.

  24                THE COURT:    You have a list of trades that you are

  25   going to prove are criminal.



                      CMH        OCR     RMR      CRR       FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 38 of 52 PageID #: 3084


                                                                              38


   1                MR. TUCKER:    Yes, Your Honor.     We will help defense

   2   counsel.

   3                THE COURT:    I do not want this to linger.      I want to

   4   you get together.      Today is Thursday.     I want to hear from you

   5   by Monday because part of this discussion sounds like ships

   6   passing in the night and then part of it is a little troubling

   7   to me.    If you have specific trades that you are going to

   8   attempt to prove were illegal, not suspicious, but

   9   manifestation of the conspiracy itself, give them a list of

  10   those trades and let's have it done with.

  11                MR. BRILL:    I appreciate what Your Honor is saying

  12   and I don't want to belabor it either but I just need to,

  13   because I hear what Your Honor is saying and I think there are

  14   two categories here.       There are the wide universe of what the

  15   government calls suspicious trades, but then there are the

  16   subset of that --

  17                THE COURT:    I am talking about the subset.

  18                MR. BRILL:    Okay.   That's why I wanted to make that

  19   clear.    So Your Honor is asking that the government provide

  20   the subset that they're going to --

  21                THE COURT:    Illegal trades, not suspicious trades.

  22   The illegal trades.       All right?

  23                MR. BRILL:    Yes.

  24                THE COURT:    And if there are any rough spots, I am

  25   available.    I won't be in the building but I will be



                      CMH        OCR      RMR     CRR       FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 39 of 52 PageID #: 3085


                                                                                39


   1   available, we can talk, but I need you to get on this because

   2   I cannot be taking shots at his experts if the information is

   3   in any way, whether it is materially changing or not.            If it

   4   is changing, I cannot study the expert opinion to decide

   5   whether or not it satisfies the rule unless this is put to

   6   bed.   Okay?

   7               MR. TUCKER:    I hear everything Your Honor is saying.

   8   This is putting the government in a little bit of an unusual

   9   spot here and I just want to set something out.

  10               The universe of suspicious trades is the universe

  11   that I described.      We are, I hope everyone feels relieved, to

  12   know not going to walk through the literally hundreds of

  13   examples with the jury.        We're going to talk --

  14               THE COURT:    I am not relieved.      We were not going to

  15   do that in any event.

  16               MR. TUCKER:    So there is a universe of trades that

  17   are potentially criminal trades.        The statistical analysis

  18   that the government's expert runs shows that there is not an

  19   innocent explanation for that universe of potentially

  20   suspicious trades.      Then there are subsets of those trades

  21   that the government has other evidence pertaining to.

  22               THE COURT:    Okay.

  23               MR. TUCKER:    What the government will provide

  24   defense counsel with which it has already provided for the

  25   record is the list of that larger universe which, again, are



                      CMH       OCR      RMR      CRR       FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 40 of 52 PageID #: 3086


                                                                              40


   1   the trades that were made during the period of conspiracy

   2   where the positions were taken inside the window.           The

   3   government will not take the position at trial that it has

   4   other extrinsic evidence that each and every one of those

   5   thousands of trades was, in fact, based on material nonpublic

   6   information, however, the trades taken together statistically

   7   are significant and that's what's important.

   8               So, I'm happy to help defense counsel through this,

   9   but a bit of a straw man argument is being advanced here.            The

  10   government is not under an obligation to prove that each and

  11   every one of the trades that were made in the window were, in

  12   fact, based on material nonpublic information in order to

  13   prove the charges in this case --

  14               THE COURT:    Agreed.

  15               MR. TUCKER:    -- and Your Honor knows that.

  16               THE COURT:    Agreed.

  17               MR. BRILL:    But, Your Honor --

  18               THE COURT:    Relax.

  19               We have to take it a step further.        You can prove it

  20   circumstantially.      You can satisfy the fact finder that all of

  21   these trades in the window are not only suspicious but were so

  22   suspicious, that they were likely the product of the criminal

  23   conspiracy.     You can do that circumstantially, whether the

  24   jury finds it or not, but you told me beyond that you had

  25   specific identifiable trades that you are going to prove with



                      CMH       OCR       RMR     CRR       FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 41 of 52 PageID #: 3087


                                                                              41


   1   other evidence that indeed were the illegal trades.           Did I --

   2               MR. TUCKER:    So Your Honor is asking us to flag for

   3   counsel the other trades for which we have other evidence in a

   4   way beyond having disclosed our trial exhibits.

   5               THE COURT:    He's accused of it.      Let's do it.    They

   6   have the window of trades.       If they don't have the window of

   7   trades, they haven't been paying attention, and I know they

   8   have been paying attention.       It is, for lack of a better word,

   9   a subset within the subset.       I want you to identify that to

  10   the defendants.

  11               You know what they are.      Why the sigh?

  12               MR. TUCKER:    Your Honor, the government went above

  13   and beyond here and made disclosures.

  14               THE COURT:    I have no quarrel with that.

  15               MR. TUCKER:    And it's just an enormous burden and

  16   totally prejudicial and unfair to the government to require us

  17   to try our case for counsel a week before we begin.           If that's

  18   Your Honor's ruling, we, of course, respect it, but that's not

  19   required and not appropriate and it binds the government's

  20   hands in a way that's not fair.

  21               THE COURT:    But you've accused him of making illegal

  22   trades.    At a minimum, he should know what trades are you

  23   accusing him of making that are the product of nonpublic

  24   material information.      What am I missing?

  25               MR. TUCKER:    I understand Your Honor's ruling.



                      CMH       OCR      RMR      CRR       FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 42 of 52 PageID #: 3088


                                                                               42


   1               THE COURT:    I have already talked about briefly

   2   about this whole business of good conduct.          Mr. Korchevsky's

   3   work will be limited.      It will be a very short tether.        I'm

   4   not ruling on it, but be aware.

   5               There was a question about authentication that

   6   Mr. Brill has raised so persistently.         Obviously, the

   7   government is going to have to authenticate these documents

   8   before they come into evidence.

   9               MR. HEALY:    Is Your Honor talking about the press

  10   releases that we've called the 2018 press releases?

  11               THE COURT:    Right.

  12               MR. HEALY:    It's a twofold argument, Your Honor.

  13   One is authentication.

  14               THE COURT:    I understand your argument.       I have read

  15   the papers.     All right.     Go ahead.

  16               MR. HEALY:    Our argument is, one hand, they can

  17   authenticate that somebody did download them in 2013 perhaps,

  18   but the second part of the argument is what is the relevance

  19   of a document that is, A, clearly not necessarily the same

  20   thing, in other words, a paralegal can say, Yes, I downloaded

  21   that from Google last week, what knowledge does he have that

  22   that's exactly the same press release that was distributed

  23   and, secondly, what's the relevance of that?          Because once

  24   it's public knowledge, it has nothing to do with material

  25   nonpublic information.         Once it's public knowledge, it's



                      CMH       OCR       RMR     CRR       FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 43 of 52 PageID #: 3089


                                                                               43


   1   irrelevant, and especially when a lot of these press

   2   releases --

   3                THE COURT:    I do not follow the last comment.         Once

   4   it is public knowledge, I don't know if it is irrelevant, but

   5   it is not terribly germane to the issue of proof, but there

   6   was a time when it was not public knowledge.

   7                MR. HEALY:    Not necessarily what that paralegal

   8   downloaded a month ago.         The assumption is, well, since we

   9   were able to get it in April of 2018, it must have been on a

  10   computer server exactly as it is.

  11                THE COURT:    I understand your point and I am simply

  12   repeating it.     The government has got to be able to satisfy me

  13   that what they downloaded in 2018 appeared on that computer

  14   back then.

  15                MR. HEALY:    That was our argument, Your Honor.

  16   Thank you.

  17                THE COURT:    I do not disagree with that.

  18                MR. TUCKER:    Sorry, Your Honor.     So Your Honor's

  19   point is that we have to be able to establish that the press

  20   release as downloaded in 2018 is sufficiently identical, if

  21   not identical to the distributed press release.             That's

  22   Your Honor's point, right?

  23                THE COURT:    That's right.

  24                MR. TUCKER:    To the extent defense counsel wants to

  25   argue that there's some material difference between the press



                      CMH        OCR      RMR     CRR       FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 44 of 52 PageID #: 3090


                                                                              44


   1   releases uploaded and the press releases distributed, they'll

   2   be free to do that.      The government will, when possible,

   3   provide uploaded press releases including the large body of

   4   them that were in the e-mail account that Mr. Korchevsky

   5   received the stolen press releases from, but not for the

   6   purposes of every trade that we're alleging here introduce

   7   into evidence the uploaded version of the press release.

   8   Defense counsel can make the argument but that's the

   9   government's proof.

  10               MS. NESTOR:    Your Honor, this goes to the weight of

  11   the evidence, not to the evidence itself.          They can argue this

  12   to the jury.

  13               THE COURT:    As long as I am reasonably confident

  14   that what purports to be a copy of what was indeed in

  15   existence back when and it is the operative document on which

  16   the defendants are alleged to have traded -- you shake your

  17   head no.    Am I wrong?

  18               MS. NESTOR:    Your Honor, I understand your point.         I

  19   think that our point is that we are not going to present to

  20   the jury every single press release as it was uploaded to the

  21   Newswire.    We're going to present the final press releases.

  22   Then the jury, based on the defense's arguments, can decide

  23   whether those press releases changed.         We will have testimony

  24   about that for the jury.

  25               THE COURT:    I do not really see a problem but when



                      CMH       OCR      RMR      CRR       FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 45 of 52 PageID #: 3091


                                                                              45


   1   the time comes, you will alert me if I am wrong.

   2               Mr. Korchevsky's employment records, if he

   3   testifies, it's a different story.         If the door is opened in

   4   some other fashion, it may be a different story, but standing

   5   alone, I don't see any real use for it.

   6               MR. BRILL:    Your Honor, I'm sorry.      You mean if he

   7   testifies, it's a different story, is that, that simply the

   8   idea of testifying opens --

   9               THE COURT:    No.   No.

  10               MR. BRILL:    I'm just trying to clarify.

  11               THE COURT:    I am not going to clarify.        That is the

  12   whole point.     If he testifies, it may very well may be

  13   relevant and may be germane.        I don't know the specifics of

  14   the records.     I know he had some ups and downs as a trader.

  15   If he gets on the witness stand and talks about his great

  16   prowess as a trader, he is going to open himself up to being

  17   cross-examined on his history with Morgan Stanley, for

  18   example.

  19               It is hard for me in the abstract right here and now

  20   to give you every conceivable possibility that may come up.

  21   I'm telling you that I agree with you but, as a general

  22   matter, I am not going to let the government just simply

  23   affirmatively prove that he had an up and down history as a

  24   trader.    If it becomes germane to either issues of credibility

  25   or in some other fashion, then we'll have to revisit it but



                      CMH       OCR      RMR      CRR       FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 46 of 52 PageID #: 3092


                                                                                46


   1   that's my general sense of it now.         Okay?

   2                MR. BRILL:    Yes, I understand you.     I do.    That

   3   issue though ties in -- I don't know if you already addressed

   4   this -- it ties into, and you may have alluded to this, the

   5   404(b) evidence that we weren't really given as 404(b) which

   6   is motive.    I don't know.

   7                THE COURT:    I do not see this ties into motive.

   8                MR. BRILL:    I don't either, but I think the

   9   government is in some way extrapolating that after 2008, there

  10   was this level of desperation but to me, it's extremely

  11   contrived and I have no clue where that comes from other than

  12   a creative speculative universe.

  13                THE COURT:    There is a lot of creating of the

  14   universe going on about here.

  15                MR. BRILL:    I don't mean to make light of it.       I

  16   guess what I'm saying --

  17                THE COURT:    Here is what I am saying.        Quit while

  18   you are ahead.

  19                MR. BRILL:    Okay.   I will.

  20                THE COURT:    Is it "Canjels" or "Canjeels"?

  21                MS. NESTOR:    Canjels.

  22                THE COURT:    What I understand about his proposed

  23   testimony, I applaud it.        It's essentially a tutorial.

  24                MR. BRILL:    No one is disputing that he shouldn't

  25   come and give a tutorial.       The question is does he give a



                      CMH        OCR      RMR       CRR     FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 47 of 52 PageID #: 3093


                                                                              47


   1   tutorial -- well, I think do you mean Canjels or Carocci?            You

   2   might mean Carocci.       Canjels is more of the statistician.

   3   Carocci is more of the background.

   4                THE COURT:    I think you are right.     I think I mean

   5   Carocci.

   6                MR. TUCKER:    You mean Carocci, Your Honor.

   7                MR. BRILL:    That's fine.    Nor do we feel that's

   8   inappropriate.       What we felt was inappropriate was Your Honor

   9   deem him an expert before he does that.

  10                THE COURT:    I do not use the term "expert" anyway.

  11   If he is going to express opinions, I will call him an opinion

  12   witness.    If he is not going to express opinions, he will be

  13   treated like any other fact witness.

  14                MR. BRILL:    Okay.

  15                MR. GOPSTEIN:      Your Honor, we will take in your

  16   guidance as well.      We're also going to supplement his expert

  17   disclosures specifically, but he's testified numerous times on

  18   these topics as an expert and we'll be supplementing his

  19   opinions in addition to the explanations that he is going to

  20   be giving.    So we will move, based on that disclosure, to

  21   qualify him as an expert in the fields that we designate.

  22                THE COURT:    Okay.

  23                What else?

  24                MR. TUCKER:    Your Honor, may I have one moment to

  25   confer with my colleagues?



                      CMH        OCR      RMR     CRR       FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 48 of 52 PageID #: 3094


                                                                              48


   1                THE COURT:    Sure.   Take your time.

   2                (Pause.)

   3                THE COURT:    Yes?

   4                MR. TUCKER:    So Your Honor, mindful of the Court's

   5   strong preference to sort these things out before trial, I

   6   want to be clear what the government's, for lack of a better

   7   word, homework is here on the trades.

   8                The government will happily identify for defense

   9   counsel the particular trades we're going to highlight and the

  10   corresponding exhibits so that will include e-mails that bear

  11   on particular days of trading and I guess we'll identify

  12   particular press releases in the overseas e-mail accounts.

  13                I just want to make one point clear for the Court

  14   and make certain that this is not going to trip us up

  15   mid-trial.    Much of what we deem our critical evidence coming

  16   from the economist, Dr. Canjels, stems from his statistical

  17   analysis of suspicious trades, those trades identified as

  18   suspicious in the way that I explained a moment ago,

  19   in-the-window trades.

  20                I want to make certain that I understand the

  21   confines of the Court's ruling that the government is not

  22   going to be precluded from contending that those trades are

  23   criminal as well even though we might not have an e-mail from

  24   Mr. Korchevsky talking about a particular trade or mentioning

  25   it in a particular chat.



                      CMH        OCR      RMR     CRR       FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 49 of 52 PageID #: 3095


                                                                              49


   1               I see Your Honor is shaking your head.

   2               THE COURT:     I made no such comment.

   3               MR. TUCKER:     Okay.    So all we're being asked to do

   4   here is basically is help counsel match up exhibits with

   5   trades we're going to spend extra time on at trial.

   6               THE COURT:     Trades for which you have evidence

   7   beyond the circumstantial evidence of these window trades that

   8   will suggest that he, they are illegal trades.

   9               MR. BRILL:     May I have just a moment, Your Honor?

  10               THE COURT:     Take your time.

  11               (Pause.)

  12               MR. TUCKER:     Your Honor, could we get those to

  13   defense counsel by Monday?        It will take some time to pull it

  14   together in that way.

  15               THE COURT:     Yes.

  16               MS. NESTOR:     And, Your Honor, just to be clear, they

  17   have those exhibits in their possession.

  18               THE COURT:     I totally understand what you are

  19   saying.    I know they are not helpless.         I have to run a trial.

  20               MS. NESTOR:     We understand, Your Honor.

  21               (Pause.)

  22               MR. HEALY:     Your Honor, I just wanted to clarify.

  23   We appreciate the government's willingness to try to hone in

  24   on this issue.       One thing that is concerning to us, I

  25   appreciate the idea that they're going to identify the trades



                      CMH       OCR        RMR    CRR       FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 50 of 52 PageID #: 3096


                                                                              50


   1   that are going to be proved up with other extrinsic evidence,

   2   but this idea that there's this universe of suspicious trades,

   3   the government, for example, said from 2010 to 2015

   4   in-the-window trades.      That's not the universe of Dr. Canjels,

   5   at least in everything that we've been given to date and there

   6   are 47 different 3500 pieces.        He's always starting in January

   7   of '11.    Now, the question is should Mr. Korchevsky then say

   8   which is the universe.         Is it '10 to '15 or is it '11 to '15?

   9               Again, those footnotes.       If Dr. Canjels identifies,

  10   and there are footnotes, a specific criteria and those are

  11   what he's basing his statistical analysis on, will the

  12   government then be bound by that or will they say, oh, well,

  13   but there's many more suspicious trades that we are alleging

  14   are the product of material nonpublic information.

  15               MR. TUCKER:    Just a helpful point on that, Judge.

  16   So the way that Dr. Canjels' deck works is he slices and dices

  17   the data in a variety of different ways to test and illustrate

  18   certain theories based on the data.         So he does pare down and

  19   ramp up the universe, slide by slide, always operating from

  20   that central premise that the suspicious trades are

  21   in-the-window trades.

  22               So, for instance, he has, he has a slide where he

  23   shows if you were to just look at trades that happened between

  24   9:30 and 4:00 p.m. where the press releases were uploaded on

  25   that same day, it is statistically virtually impossible that



                      CMH       OCR       RMR     CRR       FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 51 of 52 PageID #: 3097


                                                                              51


   1   the trading pattern is innocent.         It is certainly not the

   2   government's contention that that is the limit or that is the

   3   complete universe of suspicious trades.          It is a subset of the

   4   suspicious universe to illustrate a particular point.

   5               THE COURT:    I understand that.      Let's be clear.

   6   These experts, both sides have made this point, I am going to

   7   hold these experts to a very short tether when it comes to

   8   opinions expressed with ultimate facts that are the province

   9   of the jury.

  10               MS. WHALEN:    Yes.    My understanding from reading

  11   your reports that are relevant to our case is the use is I

  12   think the appropriate word is "random" as opposed to

  13   "innocent" and we would object to the use of the word

  14   "innocent."     I think that the expert can talk about what's

  15   random, what's not random but, again, I don't think he should

  16   be permitted to talk about what's innocent and what's not

  17   innocent.

  18               MS. NESTOR:    Your Honor, that's not going to happen

  19   in this case.

  20               MS. WHALEN:    Okay.

  21               THE COURT:    That's apropos what I just said.

  22               MS. WHALEN:    Thank you.

  23               THE COURT:    Well, I hope we have made some progress.

  24   I will hear from you sometime Monday or Tuesday at the latest.

  25               MR. TUCKER:    Yes, Your Honor.



                      CMH       OCR       RMR     CRR       FCRR
Case 1:15-cr-00381-RJD-RER Document 355 Filed 10/18/18 Page 52 of 52 PageID #: 3098


                                                                              52


   1               THE COURT:       If there is a lingering issue, I will

   2   conference you in where I am and we will talk it out some

   3   more.    I will probably have some more information for you on

   4   the logistics of selection.         Ellie is already giving me some

   5   information.

   6               I am told that I guess I should formally grant the

   7   motion by each defendant to join in the motions of the

   8   co-defendant which, of course, I do.

   9               We will probably have some more information

  10   vis-a-vis logistics of the trial and jury selection and so

  11   forth sometime next week for you.         In the interim, if you need

  12   to get ahold of me separate and apart from these issues or

  13   because of these issues, please do not hesitate and get ahold

  14   of Ellie and she'll get a hold of me.

  15               Thank for your time, folks.

  16               MR. TUCKER:      Thank you, Your Honor.

  17               MR. BRILL:       Thank you, Your Honor.

  18               MS. WHALEN:      Thank you, Your Honor.

  19               (Matter concluded.)

  20

  21                            *      *    *    *         *

  22   I certify that the foregoing is a correct transcript from the
       record of proceedings in the above-entitled matter.
  23

  24       /s/ Charleane M. Heading                     June 1, 2018
       _________________________________               ________________
  25         CHARLEANE M. HEADING                           DATE



                      CMH       OCR        RMR       CRR       FCRR
